Citation Nr: 9908157	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  91-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for lymphadenitis, 
including secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Linda S. Burns, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1959.  He had 1 year 1 month and 20 days of foreign 
service, and his awards and decoration do not include any 
specific to combat.  

In October 1991 the Board issued a final decision in regard 
to a claim for service connection for PTSD.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (prior to March 1, 1999 known as the United 
States Court of Veterans Appeals, hereafter "the Court").  
In March 1993 the Court granted appellee's Motion for Remand 
and for Stay of Proceedings.  The Court vacated the Board's 
October 1991 decision and remanded the case to the Board for 
action consistent with the Motion for Remand.  

Service connection for lymphadenitis secondary to Agent 
Orange was denied by rating action in December 1991.  In May 
1992 the appellant was informed that this issue was in 
suspense, pending a change in regulations for dioxin 
exposure.  The veteran filed a notice of disagreement in 
February 1995, and a statement of the case (SOC) was issued 
in April 1995, followed by the veteran's substantive appeal 
in May 1995.  

In September 1993, and June 1997, the Board remanded the case 
for further development.  The case had been returned to the 
Board for further appellate consideration.  

The Board notes that the veteran was fully informed in May 
1995, and in the June 1997 remand, that his claims folder may 
have been tampered with.  His representatives were offered an 
opportunity to review the claims file, and the current 
representative acknowledged in August 1995 that the folder 
had been reviewed with no finding of any irregularity or 
deletion of paper work.  As reported in June 1997, the Board 
has made every effort to locate any and all additional 
information germane to this claim.

The Board notes that while the veteran has been diagnosed 
with PTSD and schizophrenia/schizoaffective disorder, PTSD is 
an anxiety disorder while schizophrenia/schizoaffective 
disorder fall into the category of schizophrenia and Other 
Psychotic Disorders.  These are separate and distinct 
disabilities under the Diagnostic and Statistical Manual for 
Mental Disorders Fourth Edition, which is the applicable 
nomenclature governing psychiatric disabilities for VA 
purposes.  38 C.F.R. § 4.130 (1998).   The veteran's notice 
of disagreement of April 1991 addressed only the claim for 
service connection for PTSD.  The claim has been developed 
for appellate review as a claim for service connection for 
PTSD and the Joint Motion for Remand referred only to a claim 
for service connection for PTSD.  Accordingly, the Board 
finds that on these specific facts, service connection for 
PTSD is the only psychiatric issue developed for appeal, and 
the only psychiatric issue that will be considered by the 
Board at this time.  38 C.F.R. §§ 19.4, 20.200, 20.201 
(1998).

Germane to the veteran's claims of combat, the Board secured 
additional evidence to be added to the record.  The 
appellant's attorney was advised of this evidence in December 
1998, and there was response from the attorney by letter 
dated January 21, 1999.  See Thurber v. Brown, 5 Vet. App. 
119, 126 (1993).


FINDINGS OF FACT

1.  The veteran had approximately 14 months of overseas duty, 
and served in Vietnam; he received no combat awards or 
decorations.

2.  During service the veteran was treated acutely for 
anxiety, with no finding of an acquired psychiatric disorder.

3.  The veteran did not engage in combat with the enemy; his 
accounts of alleged stressors generally are inconsistent and 
nonspecific; the two alleged stressor events subject to 
direct comparison to data from the service department are 
refuted; the appellant is not credible as to his 
representations in pursuit of his claim for service 
connection for PTSD.  

4.  Post-service the veteran has been treated on multiple 
occasions for alcohol abuse, and he has diagnoses of 
schizophrenia/schizo-affective disorder.

5.  There are no credible medical evaluations that have 
diagnosed PTSD based upon actual, verified or credible 
experiences during active duty; there is no competent and 
credible medical evidence that the veteran has PTSD, related 
to his active military service.

6.  Lymphadenitis is not a presumptive disease associated 
with exposure to certain herbicide agents.

7.  There is no competent medical evidence of a relationship 
between the post-service lymphadenitis, and any aspect of the 
veteran's active military service including duty in Vietnam.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.303(a)(d), 3.304(d)(f) (1998).

2.  The appellant's claim for service connection for 
lymphadenitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The veteran served in the Republic of South Vietnam, and 
there is a private diagnosis of PTSD.  On the basis of this 
evidence, the Board finds that under the current case law, 
his claim for service connection for PTSD must be presumed to 
be plausible, and thus well grounded.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  The Board further finds that the RO 
has amply discharged the duty to assist under 38 U.S.C.A. 
§ 5107(a).

Basically, the applicable law and regulations provide that 
service connection can be established if a particular disease 
or injury, resulting in disability, is incurred coincident 
with service, if a disability is found to be proximately due 
to or the result of a service-connected disease or injury, or 
if a chronic disease, as specified in 38 U.S.C.A. § 1101, is 
manifested to a compensable degree within one year 
thereafter.  Presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  Determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration of the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

A determination of service connection for PTSD requires 
medical evidence establishing a clear diagnosis thereof, 
credible supporting evidence that the claimed service 
stressors actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed service stressor.  If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or that he was awarded the requisite combat 
citations will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in service 
stressors.  38 C.F.R. § 3.304(f) (1998).  In a case where 
PTSD is claimed as a result of combat stressors, there must 
be a specific finding as to whether the veteran was engaged 
in combat and, if so, whether the claimed stressor(s) is/are 
related to combat.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If he was not engaged in combat, or if he was but 
the claimed stressor(s) are not related to combat, his lay 
testimony of in service stressors is insufficient, standing 
alone, to establish service connection, it must be 
corroborated by credible supporting evidence.  While service 
records are not the only means of corroborating the existence 
of the stressors, those service records that are available 
must support, i.e. must not contradict, his lay testimony 
concerning his non-combat related stressors.  Doran v. Brown, 
6 Vet. App. 283 (1994).


Factual Background

The veteran's Health Record-Abstract of Service, shows that 
he was with the 29th Artillery from April 18, 1968 to May 24, 
1969.  He received treatment at the Can Tho dispensary in 
April 1969 for an upper respiratory infection.  It was noted 
that he admitted to being a little nervous, with no 
particular problems causing the nervousness.  The impression 
was anxiety, and Librium was prescribed.  When seen later in 
April for a sore on his penis, there was no reference to 
nervousness.  On separation examination in May 1969 there 
were no complaints or findings of an acquired psychiatric 
disorder.  

The veteran in his original application for disability 
benefits in November 1986, reported nervousness, treated by 
the VA in 1986.

The veteran was hospitalized in a VA medical facility in 
November 1986 following discharge from Cullman Hospital the 
day before; he had been hearing voices while in the hospital 
and since discharge.  The veteran had some problem 
remembering details about previous hospitalizations.  His 
thoughts were filled with preoccupation with the voices that 
he had heard frequently for the past 2 to 3 years.  On mental 
status examination, it was noted that he was unable to test 
and adhere to reality appropriately.  He was unaware on the 
concept of negative numbers and could not give abstract 
meaning for proverbs.  While hospitalized, psychological 
testing with MFD (memory for designs) was ordered.  MMPI 
(Minnesota Multiphasic Personality Inventory) suggested 
"malingering" and the results were considered as invalid 
due to gross exaggeration of his problems.  It was concluded 
that his main problem was alcoholism and his previous 
psychotic episodes were believed to be secondary to ETOH 
(alcohol) and/or drug withdrawal.  The diagnoses were 
continuous alcohol dependence; probable mixed personality 
disorder; mild anemia; and chronic pancreatitis.

Medical records solicited from Dr. Hall, and received in 
February 1987, in general reflected treatment for 
gastrointestinal complaints from 1981 to 1987.  Detailed 
medical histories recorded in October 1981 and April 1985 
documented no complaints of psychiatric symptoms.  An office 
visit in April 1985 showed complaints of nervous problems.  
An office visit notation in May 1986 revealed that the 
veteran had been hospitalized at Baptist Medical Center 
Montclaire.  The physician reported that this "sounded 
like" the appellant was on the psychiatric ward.  He 
reported taking medication, noted as Zantac, and stated he 
went "crazy," ending up at the Baptist Medical Center for a 
few weeks.  When the veteran was hospitalized in July 1986 
with complaints of abdominal pain, nausea, and vomiting, it 
was noted that presently the veteran admitted that sometimes 
he heard voices, and though that he may see flashes of light, 
sometimes in the forms of men and women.  

A VA psychiatry note, dated in July 1988, reported that the 
veteran at the present time was not able to work because of 
his psychiatric condition.  No symptoms or diagnosis was 
listed.

The veteran, in his August 1988 application for service 
connection for PTSD, reported that buddies were killed in 
Vietnam, namely SP (Specialist) 4 West, and Specialist [redacted].  
The veteran reported seeing "massive killing and wounding" 
of people, including women and children.  He wrote that he 
was assigned to 3 to 4 months of night patrol, being shot at 
"all the time," and never knowing when he was going to be 
the next casualty.  He reported "constant" ambushes, that 
he still heard noises of Vietcong/Vietnam, and that he had 
flashback where he actually re-visualized these events.  
Sleep problems, and constant fear for his life, were noted.  

The RO contacted the National Personnel Records Center, in 
October 1988, in an  attempt to secure appropriate pages from 
his personnel file showing dates of unit assignments, 
participation in combat operations, and other pertinent data.  
The RO was informed in December 1988 that the DA Form 20 was 
not on file.  

The veteran was provided VA psychiatric examination in April 
1989.  At that time the veteran reported a nervous condition 
that started in service in 1969.  This continued and became 
worse after service, and he was hospitalized 4 years later.  
In 1985 his symptoms included "hearing and seeing things, 
somebody will kill me," and he could not sleep because of 
the voices.  He reported being hospitalized at a VA medical 
facility and improving with medication.  The veteran still 
admitted to occasional auditory hallucinations and the 
feeling that people were watching him, and that they could 
read his mind.  

The veteran provided a military history, reporting that his 
job was to "secure highway at night."  He was never treated 
for any psychiatric or any kind of physical problem or 
injuries while in service.  He admitted to drinking alcoholic 
beverages while on active duty.  Since service he had work in 
a plant as a laborer from 1969 to 1986, and had been treated 
for a psychiatric condition since 1973.  He admitted to heavy 
drinking, and had not worked since his last psychiatric 
treatment because of inability to concentrate.  The 
examination impressions were chronic undifferentiated 
schizophrenia, and alcohol dependence, continuous.  The 
examiner noted that although the veteran's history was nor 
reliable, signs and symptoms mentioned appeared to satisfy 
the criteria for schizophrenia, undifferentiated, according 
to the DSM-III manual.  There were also signs and symptoms of 
alcohol dependence.  It was noted that neuroleptic medication 
appeared to partially stabilize his condition and signs of 
organicity, mainly memory impairment, were noted.

VA outpatient treatment records for 1988 and 1989 do not 
reveal diagnosis of PTSD.  Assessments of schizophrenia and 
"schizoaffective" were reported.

The veteran was hospitalized at a VA medical facility in 
October and November 1989.  His complaints at that time were 
seeing and hearing things, and his nerves were shot.  He 
complained of auditory hallucination "'for years,'" and he 
thought he saw people.  Depression was reported, were crying 
spells, insomnia, and a feeling that people may hurt him.  An 
admission urine drug screen was positive for amphetamines 
although the veteran denied drug use.  On mental status 
examination, it was recorded that the data was of 
questionable validity.  He had a tendency to speaking vague 
generalized terms and was a poor historian.  Voices 
threatened him and told him to hurt others, and he was unable 
to ignore the voices.  He thought he saw people.  He was 
oriented to year, person and place but was unable to name the 
month or season.  While hospitalized sleep checks were 
performed based on complaints of not sleeping well, and no 
sleep disturbance was noted.  The veteran was soon feeling 
much better and denying auditory and visual hallucinations.  
When discharged the diagnoses were schizoaffective disorder; 
chronic pancreatitis; and common cold.

Received in March 1991 were copies of records associated with 
the veteran's award of Social Security Administration (SSA) 
disability award in November 1989.  Those records noted a 
consultative examination by Dr. J. G. Harrison, a 
psychiatrist, on March 11, 1989.  Dr. Harrison noted that the 
veteran served in Vietnam for 14 months, saw "heavy combat 
duty," and reported symptoms of irritability, and 
flashbacks.  He occasionally heard voices, would become 
scared and shoot his gun into trees.  The veteran reported 
drinking heavily in Vietnam, and now occasionally drinking a 
beer but not getting intoxicated.  Dr. Harrison noted that 
the veteran seemed anxious, confused about past dates, and 
general history.  Immediate, recent, and remote memories were 
poor.  Audio and visual hallucinations were reported, and 
obsessional thinking about Vietnam experiences was noted.  
Dr. Harrison diagnosed the veteran as having either PTSD, or 
paranoid schizophrenia.  Dr. Harrison believed the diagnosis 
of PTSD to be more consistent with the veteran's 
symptomatology, in that it related to his experiences in 
Vietnam, and he also noted the possibility of substance abuse 
the veteran may be concealing at the present time.  It was 
found that the veteran's impairments included PTSD and a 
schizoaffective disorder.

The RO, as requested in the September 1993 remand, informed 
the veteran in November 1993 of evidence requirements to 
support his claim for service connection for PTSD.

Per the September 1993 remand, the veteran's attorney 
submitted a narrative of the veteran's military experience, 
received in January 1997.  This document was not signed by 
the veteran or the attorney.  In that document it was 
reported that the veteran's military unit was H Battery, 29th 
Artillery, SLT 154 Group, support unit, MACV (Military 
Assistance Command Vietnam), with headquarters in Can Tho.  
Reportedly this group was operated with 3 U.S. soldiers, and 
12 "RVM" (presumably Republic of Vietnam) soldiers, and the 
purpose of the unit was to patrol at night using infrared 
night devices, with no ground assistance, support units, or 
infantry for backup.  Only air support was available for back 
up.  Part of the patrol duty was searching for wounded and 
dead, and clearing a "Line Zone" (presumably Landing Zone) 
for airborne personnel to touch down.  The group mission was 
maintained even when there was no ammunition.  Fire zone 
policies added additional stress to the veteran.  The units 
living condition were described as harsh with respect to food 
and problems with malaria pills.

There was a list of 5 names of persons known by the veteran 
to have been killed or wounded.  Two of these were Cobbs and 
West.  Of note was D. W., in an Airborne unit ambushed while 
parachuting to the ground; the veteran was in the support 
unit that found him and they were best friends growing up in 
Sypsey, Alabama.  C. F., cousin to the veteran, was wounded 
in the chest by shrapnel in 1968, and his condition was 
unknown.  It was also reported that rocket and mortar attacks 
were frequent, but the claimant did not know the dates and 
places.  The places patrolled were My Tho; Can Tho; Saigon; 
Vung Tau; the DMZ (demilitarized zone); Velong; Ben Tre; and 
Don Tang (spelling as in narrative).  

Reported PTSD treatment for the veteran included Dr. Kim, and 
Dr. Harrison was noted for diagnosing PTSD for the veteran.  
VA hospitalization in October and November 1989 was reported, 
as was VA hospitalization in November 1986, and private 
psychiatric hospitalization in 1986.

Received in January 1994 was a copy of a private hospital 
report, dated in October 1981.  The diagnosis was for 
gastrointestinal problems.  

Also received in January 1994 were copies of records of 
private medical treatment for the veteran, variously dated in 
1985 and 1986, and VA records variously dated in the 1980's.  
The VA records, where they do contain psychiatric references, 
show diagnoses of schizophrenia.  The private records for the 
most part document the veteran's gastrointestinal complaints 
and problems.  When privately hospitalized in November 1986, 
the veteran reported being in Vietnam, being a disabled 
veteran, and spending 14 years in the National Guard.  Final 
diagnosis included history of psychiatric illness, 
undetermined etiology.  One psychiatric hospitalization was 
noted, and the assessment of the veteran reflected this.  

The exception to the above records received in January 1994, 
was a copy of the psychiatric examination by Dr. Harrison, 
dated in March 1989.  A brief background on the veteran was 
given, with the notation that the veteran was able to name 
places and the units he served with.  No detail was provided.  
It was recorded that since Vietnam the veteran also heard 
occasional voices and he stated that he had increasing 
symptoms since he left Vietnam, including irritability, flash 
backs, and hypervigilance.  He reported getting scared 
sometimes and shooting his guns into trees at thing she was 
moving.  Drinking in service and afterwards was noted.  

On mental status examination the veteran seemed anxious, and 
slightly confused over past dates and general history.  
Depressed mood, sleep problems, decreased energy and 
concentration, and anhedonia were noted.  He stated that he 
heard auditory hallucination including music and a man 
stating "I am going to kill you."  Visual hallucinations of 
short people in his house were reported.  He had no ideas of 
reference but was quite paranoid.  He stated that he was very 
obsessional in his thinking concerning Vietnam and some of 
the things he experienced there.  Immediate, recent and 
remote memories were poor.  The diagnosis was "probably post 
traumatic stress disorder or paranoid schizophrenia.  At this 
time I would lean more toward the post traumatic stress 
disorder as most of his symptomatology relates to his 
experiences in Vietnam.""  Dr. Harrison also noted a 
question of possible substance abuse in the past that the 
veteran might be concealing at present.  

The Environmental Support Group (ESG) Director, in a letter 
dated June 30, 1995, responded to the RO's inquiry concerning 
the veteran.  The ESG provided a copy of the unit history for 
Battery H, 29th Artillery , the veteran's last unit of 
assignment in Vietnam.  Further, it was reported that the 
U.S. Army casualty files listed PFC (private first class) D. 
W. W., as killed in action May 7, 1968, as a result of small 
arms fire, which was not the same circumstance as described 
by the veteran; however, Mr. W.'s home of record was listed 
as Sypsey, Alabama.  The casualty files also listed PFC C. F. 
as wounded in action September 5, 1968, and Mr. F. was with 
the 101st Airborne Division at the time of his death.  
Extensive research of available casualty files did not verify 
J. C., J. W.,  C. V., or T. D., as killed or wounded in 
Vietnam during 1968 or 1969.  

It was further noted in the letter that Army records 
indicated attacks occurred in the areas mentioned by the 
veteran but as he did not provide complete Vietnam service 
dates, a meaningful search could not be conducted.  It was 
recorded that in order to provide further research concerning 
specific combat incidents and casualties, the veteran must 
provide the most specific data possible, type and location of 
the incident, numbers and full names of casualties, unit 
designations to the company level, and other units involved.  
Reference was made to morning reports, and where such 
requests should be made.

VA psychiatric examination of the veteran was conducted in 
December 1995.  The veteran provided some personal history 
but about Vietnam he responded "I don't talk about that."  
He stated that when he gets depressed, the psychiatrist told 
him to touch his nose and count to 10.  Sleep disturbance and 
waking up scared were reported.  

The veteran was very circumstantial and talkative with some 
manipulative behavior and smiling.  He had increased 
psychomotor activity, and was suspicious and kept eye 
contact, smiled and talked with some calculative attitude.  
Speech was pushed with flight of ideas.  His affect was 
inappropriate and mood swings were up and down.  He was 
easily agitated, and admitted to auditory hallucination with 
some persecutory delusions.  His memory was fair and he was 
oriented.  The Axis I diagnoses was schizoaffective  
disorder, manic type, and the Axis II diagnosis was 
personality disorder NOS (not otherwise specified).  

The appellant's attorney, in a letter to the RO, dated in May 
1997, reported that while in Vietnam the veteran assisted in 
picking up the dead and wounded including some civilian 
casualties.  Additionally, he was under fire from mortars, 
sniper attacks and had to perform duty at night as "watch."  
In civilian life he has had nightmares, flashbacks, an 
incident with shooting a gun in the air, and various 
hospitalizations for hallucinations and suicide.  It was 
noted that he was receiving SSA benefits for either PTSD or 
paranoid schizophrenia.  She also asked that Cohen v. Brown, 
10 Vet. App. 128 (1997) be considered.  

Received in September 1997 were copies of records of private 
medical treatment for the veteran by various practitioners, 
including Dr. Kim, whom the veteran reported as providing 
treatment for PTSD.  The period covered by the records is 
from 1990 to 1997.  Essentially the records concern the 
veteran's gastrointestinal, respiratory, polyarthralgia, 
osteoarthritis and cardiac complaints and treatment, with 
prescription refill but no specific PTSD treatment.  There is 
one reference in a July 1996 to a three letter abbreviation 
that at first glance appears as "PTD" (not PTSD); however, 
careful examination of this entry and a comparison of this 
entry to the other entries, as well as the list of 
medications, indicates the abbreviation is actually "DJD."


Analysis

The starting point with respect to the adjudication of a 
claim for service connection for PTSD on the merits is one or 
more "stressors."  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of a an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  This in turn requires 
as a preliminary matter examination of whether the record 
already contains "conclusive evidence" that he "engaged in 
combat with the enemy."  By rule making, VA has set forward 
criteria of "conclusive evidence" to establish a combat 
related stressor.  These criteria are defined as: (a) a claim 
that the stressor is related to combat and (b) a 
demonstration in the record that the claimant ("in the 
absence of evidence to the contrary") has been awarded 
certain specific recognized awards or decorations identified 
in 38 C.F.R. § 3.304(f) or VA ADJUDICATION MANUAL M21-1, Part 
VI,  7.46 (effective Oct. 11. 1995).  The Board notes the 
revised version of this Manual M21-1 provision (Part VI,  
11.37 (effective Feb. 13, 1997) did not alter the list of 
awards or decorations.  These include certain awards 
specifically denoting combat participation (the Combat 
Infantryman Badge and the Combat Action Ribbon), a decoration 
awarded for combat incurred wounds (the Purple Heart Medal), 
and certain decorations that are awarded only for valor in 
combat with the enemy.  The record in this case does not show 
the claimant received any of these awards or decorations.

In addition to the criteria based upon certain awards or 
decorations, "conclusive evidence" may also be established 
by "other supportive evidence" that the claimant was in a 
plane crash, ship sinking, explosion, rape or assault, or 
duty on a burn ward or in a graves registration unit.  The 
Board finds the term "other supportive evidence" is unclear 
as to the limitations, if any, on what can constitute "other 
supportive evidence."  At a minimum, as is discussed below, 
the case law from the Court would preclude the use of the 
claimant's own assertions as "other supporting evidence," 
nor would post-service medical evidence suffice as "other 
supporting evidence."  To the extent that the term "other 
supporting evidence" in this context could be service 
department records, the Board finds that there are no service 
department medical or administrative records to establish 
that the claimant was in a plane crash, ship sinking, 
explosion, rape or assault, or duty on a burn ward or in a 
graves registration unit.  Thus, the Board finds that the 
record does not contain "conclusive evidence" as defined by 
VA rule making that he "engaged in combat with the enemy" 
and is therefore entitled to have his lay statements accepted 
without need of further corroboration.

Where the record does not reflect "conclusive evidence" 
that the claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, can 
not as a matter of law provide evidence to establish that he 
"engaged in combat with the enemy" or that an event claimed 
as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  Furthermore, as a matter of law, "credible 
supporting evidence that the claimed in[-]service event 
actually occurred" can not be provided by medical opinion 
based on post-service examination.  Moreau v. Brown, 9 Vet. 
App. 389, 394-96 (1996).  This does not mean that the 
claimant can not still establish that he "engaged in combat 
with the enemy," and then secure the presumptions provided 
under 38 U.S.C.A. § 1154(b).  It only means that other 
"credible supporting evidence from any source" must be 
provided that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Thus, the analysis of stressor verification is not so much 
bisected by whether the event is "combat" or "noncombat," 
but whether there is "conclusive evidence" of a combat 
stressor, or "credible supporting evidence from any source" 
of a combat or noncombat stressor.  

The term "engaged in combat with the enemy" is not defined 
by law or regulation.  It is apparent, however, that the 
drafters of this term meant something more than mere presence 
in a generic "combat zone."  Had the drafters intended to 
provide the evidentiary presumption for all personnel in a 
broadly defined "war zone," they could have employed a 
variety of terms such as "credited with participation in a 
recognized campaign," "present in the war (or combat)  
zone," "entitled to 'hostile fire pay', or any number of 
variants of such phrases to provide for very liberal 
application of such an evidentiary presumption.  They did not 
select such expansive language.  Furthermore, the language 
chosen at a minimum indicates; (a)  that the veteran's role 
is expected to be active as he or she is one who "engaged in 
combat"; and (b) that the enemy's presence is expected to be 
palpable, since he is actively "engaged," not simply an 
intangible presence.  

The Board further concludes that authoritative guidance as to 
what the term "engaged in combat with the enemy" 
encompasses is provided by the service departments.  As the 
list of awards and decorations recognized by VA rule making 
indicate, the service departments have provided certain 
awards for the express purpose of distinguishing individuals 
who personally participated in combat with the enemy.  The 
Department of the Army provides such awards only for certain 
personnel in infantry units (the Combat Infantryman Badge) 
and for a select group of medical personnel (Combat Medical 
Badge).  By contrast, the Department of the Navy, which 
includes the United States Marine Corps, provides a far more 
comprehensive system of recognizing personnel, regardless of 
military specialty, who engaged in combat with the enemy in 
the air, on the ground and at sea.  

The Board notes that the appellant's attorney has argued that 
the Department of the Navy criteria would not be pertinent 
because the appellant served with the Army.  The Board does 
not find this argument persuasive.  Since the Department of 
the Navy criteria are applicable to Marine Corps personnel, 
and since the actual combat functions of Marine and Army 
personnel are fundamentally identical, the Board finds that 
the Department of the Navy criteria for what constitutes 
combat with the enemy in land conflict is highly pertinent.

The relevant Navy Regulations are as follows:  


            11.     Air Medal

a.	Authorization. E.0. 9158, 11. May 1942, as 
amended by E.0. 9242-A, 11 September 1942.

b.	Eligibility Requirement.. The Air Medal may be 
awarded in two categories;

(1)	Individual Award.  Awarded to persons who, 
while serving in any capacity with the Armed Forces of the 
United States, distinguishes himself by heroic/meritorious 
achievement while participating in aerial flight. Gold 
stars are worn to denote individual awards of the AM.

(2)	Strike/Flight Award.  Awarded to persons 
who, while serving in any capacity with the Armed Forces of 
the United States, distinguish themselves by meritorious 
achievement while participating in sustained aerial flight 
operation.. Bronze numerals are worn to denote total number 
of Strike/Flight Award..



(a)	Definitions

1.      Strike. Those sorties which 
deliver ordnance against the enemy, land or evacuate 
personnel in assault or engage in Search and Rescue (SAR) 
operation. which encounter enemy opposition.

2.	Flight. Those sorties which deliver 
ordnance against the enemy, land or evacuate personnel in 
assault or engage in Search and Rescue (SAR) operations 
which encounter no enemy opposition.

3.  Direct Combat Support Mission. Those 
missions which include reconnaissance, target combat air 
patrol., ECM support, psychological warfare, patrol 
operations in support of coastal surveillance, etc., Which do 
not necessarily involve delivery of ordnance against the 
enemy, or landing or evacuating personnel in an assault or 
engaging in SAR operations. However, those direct combat 
support missions that encounter enemy opposition equivalent 
to that encountered by a strike should be considered as a 
strike sortie. Examples are photo reconnaissance, TARCAP, and 
ECM aircraft that are endangered by AAA and SAMs. 
Administrative and logistical flights between established air 
bases or secure areas and/or ships are not considered 
qualifying as direct combat support sorties.

(b)	Modifications. Awarding authorities are 
authorized to deviate from the above criteria, when 
appropriate, with due regard to hazard and exposure incurred 
in sustained aerial flight operations.



(C)	Requirements. The award of the Air Medal 
on a strike/flight basis shall require 20 points.

1.	10 strikes (1 strike - 2 points), 
or

2.	20 flights (1 flight - 1 point), or

3.	50 mission. (1 mission - .4 
points), or

4.	250 flight hours in direct combat 
support missions that do not encounter enemy opposition (25 
hours 2 points), or

5.	A combination of these, using the 
appropriate ratios, i.e.:
	3	strikes	-	6 points 
	8	flights	-	8 points
	1.0	missions	-	4 points 
	25	hours	-	2 points

				20 total points = 1 strike/flight 
air medal


(d)	Special Provisions

1.	Only personnel under flight orders 
are eligible to receive the strike/flight award of the Air 
Medal.

	2.      The individual award of an Air 
Medal, or other personal decoration for a particular 
sortie, should not preclude that sortie from counting 
toward eligibility for a strike/flight award of the Air 
Medal.

3.  Officers of the rank of 
captain/colonel or above shall not be eligible for the 
award of the Air Medal on a strike/flight basis unless 
the sorties involved were actually required in the 
performance of their regular duties. Recommendations 
involving officers in this category, regardless of the 
current extent of delegated award authority, shall be 
forwarded via the chain of command to SECNAV for 
approval.

c.	Combat Distinguishing Device.  The Combat
	Distinguishing Device may be authorized after 4 
April 1974.

12.	Navy Commendation Medal

a.	Eligibility Requirements. Awarded to a 
person who, while serving in any capacity with the Navy 
or Marine Corps (including foreign military personnel), 
distinguish himself after 6 December 1941 by heroic or 
meritorious achievement or service. To merit this 
award, the acts or services must be accomplished or 
performed in a manner above that normally expect-ad and 
sufficient to distinguish the individual above those 
performing similar services as set forth in the 
following:

(1)	For Acts of Heroism. worthy of special 
recognition. but not to the degree required for the 
Bronze Star Medal when combat is involved or the Navy 
and Marine Corps Medal when combat is not involved.

(2)	For Meritorious Achievement. 
Outstanding and worthy of special recognition, but not 
to the degree required for the Bronze Star Medal or Air 
Medal when combat is involved or the Meritorious 
Service Medal or Air Medal when combat is not involved. 
The achievement should be such as to constitute a 
definite contribution to the naval service, such as an 
invention, or improvement in design, procedure, or 
organization.

(3)	For Meritorious Service, outstanding 
and worthy of special recognition, but not to the 
degree required for the Bronze Star Medal or Air Medal 
when combat is involved or the Meritorious Service 
Medal or Air Medal when combat is not involved.  The 
award may cover an extended period of time during which 
a higher award may have been recommended or received 
for specific act(s). The criteria, however, should not 
be the period of service involved, but rather the 
circumstances and conditions under which the service 
was performed. The performance should be well above 
that usually expected of an individual commensurate....


   14. Combat Action Ribbon
		a.	Eligibility Requirement.
(1)	Awarded to members of the Navy, Marine 
Corps, and Coast Guard (when the Coast Guard or units 
thereof operate under the control of the Navy) in the 
grade of captain/colonel and junior thereto, who have 
actively participated in ground or surface combat. Upon 
submission of evidence to their commanding officer, 
personnel who earned the Combat Infantryman Badge or 
Combat Medical Badge while a member of the U.S. Army 
may be authorized to wear the Combat Action Ribbon.

(2)	The principal eligibility criterion is 
that the individual must have participated in a bona 
fide ground or surface combat fire fight or action 
during which he was under enemy fire and his 
performance while under fire was satisfactory. The 
following amplifying remarks are furnished as guidance.

(a)	Personnel in riverine and coastal 
operations, assaults, patrols, sweeps, ambushes, 
convoys, amphibious landings. and similar activities 
who have participated in fire fights are eligible.

(b)	Personnel assigned to areas 
subjected to sustained mortar, missile, and artillery 
attacks actively participate in retaliatory or 
offensive actions are eligible.

(c)	Personnel in clandestine or special 
operations such as reconnaissance and SEAL teams are 
eligible when the risk of enemy firs was great and was 
expected to be encountered.

(d) Personnel aboard a ship are 
eligible when the safety of the ship and the crew were 
endangered by enemy attack, such as a ship hit by a 
mine or a ship engaged by shore, surface, air or sub-
surface elements.

(e)	Personnel eligible for the award of 
the Purple Heart would not necessarily qualify for the 
Combat Action Ribbon.

(f)	The Combat Action Ribbon will not 
be awarded to personnel for aerial combat since the 
Strike/Flight Air Medal provides recognition for aerial 
combat exposure; however, a pilot or crewmember forced 
to escape or evade after being forced down could be 
eligible for the award.

b.	Operations.  An individual, whose eligibility 
has been established in combat in any of the following 
listed operations, is authorized the award of the Combat 
Action Ribbon. Only one award per operation is authorized. 
Subsequent awards will be indicated by the use of a Gold 
Star on the ribbon:

(1)	Southeast Asia. From 1 March 1961 to 15 
August 1973.

(2)	Dominican Republic. From 28 April 1965 to 
21 September 1966. (No ships qualified)
	(3)	USS LIBERTY (AGTR 5).	8 and 9 June 1967.
	(4)	USS PUEBLO (AGER 2).	23 January 1968.

(5)	Operation FREQUENT WIND. (Evacuation 
operations, Saigon) 29 and 30 April 1975. (No ships 
qualified)

(6)	Operation MAYAGUEZ. 15 May 1975. (No ships 
qualified)

(7)	Grenada. 24 October 1983 - 2 November 1983. 
(No ships qualified)

(8)	Lebanon. 20 August 1982 to 1 August 1984. 
(No ships qualified)

(9)	Persian Gulf

(a)	COMNAVSPECWAR Task Unit Tango - 22 Sep 
1987

(b)	USS SAMUEL B. ROBERTS (FFG 58) - 14 Apr 
1988

(c)	Operation PRAYING MANTIS - 18 Apr. 1988

In light of this guidance, it is clear that actual 
participation in a firefight with enemy forces would qualify 
as engaging in combat with the enemy.  These criteria 
indicate, however, that being subjected to sporadic, as 
opposed to sustained, mortar, missile or artillery attacks, 
would not qualify as "combat with the enemy," and even 
being subjected to sustained mortar, missile or artillery 
attacks would only qualify as "combat with the enemy" if 
the service member also actively participated in retaliatory 
or offensive actions.  By these criteria, even award of the 
Purple Heart Medal would not necessarily establish 
entitlement to the Combat Action Ribbon.  

Beyond the question of stressor verification is a bedrock 
issue.  This is the fundamental question of credibility.  To 
comply with the statutory requirements of 38 U.S.C. § 7104(d) 
to provide "reasons or bases" for its decisions, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), the 
Court held that credibility can be impeached generally by a 
showing of:  "interest, bias, inconsistent statements, or, 
to a certain extent, bad character."  For oral testimony, a 
hearing officer can consider: "demeanor of the witness, the 
facial plausibility of the testimony, and the consistency of 
the witness testimony and affidavits."  For documentary 
evidence: "A VA adjudicator may properly consider internal 
consistence, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran."

As noted above, the record in this case clearly shows that 
the appellant received no award or decoration that would 
entitle him to a presumption that he "engaged in combat with 
the enemy."  Nor does he otherwise qualify under the VA rule 
making criteria for consideration under the evidentiary 
advantages enjoyed by one who establishes "conclusively" 
that he engaged in combat with the enemy.  The next 
sequential question presented by the record is whether there 
is credible supporting evidence from any source to verify his 
alleged stressor events.  Whether the alleged stressor event 
established by credible supporting evidence from any source 
was a "combat" or a "noncombat" stressor can then be 
examined in terms of the definitional guidance from the 
service department noted above.  Finally, there remains the 
basic foundation question of credibility.  Even a party who 
qualifies as one who "engaged in combat with the enemy," 
must still present "satisfactory," that is "credible" 
evidence.  38 U.S.C.A. § 1154(b); Caluza, 7 Vet. App. at 510-
511. 

The Board finds that the claimant has not met his obligation 
to present "credible supporting evidence from any source" 
to verify any alleged combat or noncombat stressor.  None of 
the claimant's alleged specific combat or noncombat stressor 
events are supported by the contemporary service department 
administrative or medical records or by the post service 
evidence.  Not only does the Board find that there is no such 
credible supporting evidence, the Board further finds that 
even if one or more of these events could be deemed to be 
verified on any basis, the claim would still fail because the 
appellant fundamentally lacks credibility.  

The record now before the Board shows clearly that the 
appellant has been repeatedly requested to provide details as 
to his alleged stressor events and he has been clearly 
advised of the importance of this information.  He has 
responded to these requests and has reported on examinations 
vague and general claims of combat or "heavy combat."  His 
accounts are conspicuous by the lack of any specific data as 
to reported events of patrols, being shot at, exposure to 
mortar fire, or "constant" ambushes.  It is simply not 
credible that the claimant could alleged a multitude of such 
events and yet can provide details about none of them.

Given the general lack of specifics, the Board finds that 
those instances in which the claimant's accounts are subject 
to some form of verification are of enhanced importance.  In 
his 1988 claim he reported the deaths of West and Cobb, 
without giving the date, place, unit of assignment, or 
circumstances.  The military narrative provided in 1994 was 
more specific, giving the date, place and unit of assignment 
in regard to the deaths of Cobb and West.  The Board finds it 
of telling significance that these two events for which the 
appellant has provided specifics are flatly refuted by the 
information supplied by the ESG.  No such individuals died in 
Vietnam during the period the claimant served there.  
Further, as the ESG point out, there are material differences 
between what the records show and the claimant's account of 
the death of D. W. (as reported in 1994), and the 
circumstances of injury or death of C. F.. 

With respect to the description provided in the record of the 
appellant's duties in Vietnam, the Board finds the 
representation that the claimant was on patrols from Can Tho 
to the DMZ to be flatly incredible.  This conclusion is 
mandated by the documentation provided as to the veteran's 
unit of assignment and its location and functions in the 
southern most regions of the Republic of South Vietnam, and 
the absence of any support for the assertion that the 
claimant's duties took him all the way to the opposite end of 
the Republic of South Vietnam.  Moreover, although the 
claimant alleged great many episodes of ambushes and 
instances of coming under fire, he was unable to provide any 
specifics.  The vast magnitude of the combat exposure claimed 
by the appellant does not correlate to the data provided by 
the service department concerning his unit of assignment.  
Once again, the Board finds this particularly telling in 
light of the fact that the service department information 
refutes the claimant as to the deaths of [redacted] (in the 
presence of the claimant) and [redacted].  The Board finds that the 
only reasonable conclusion that can be drawn from this 
evidence is that the appellant's accounts of alleged 
stressful events in service offered in the context of a claim 
for benefits are simply not credible.  

Beyond the credibility questions raised directly with respect 
to the question of stressors in service, the Board finds 
another telling inconsistency in the record.  The claimant 
has alleged that he suffered from service-related psychiatric 
symptoms during and immediately after service.  The service 
department records confirm one acute episode of care for 
complaints of anxiety without any indication of the presence 
of any underlying acquired psychiatric disorder.  There were 
normal findings at separation.  The record shows that when 
the claimant was originally seen for complaints relating to a 
psychiatric disorder after service, and before he filed a 
claim for benefits, the record is conspicuously negative for 
spontaneous statements of medical history indicative of 
psychiatric symptoms of any variety related to, or dated back 
to, service.  Moreover, among the earliest treatment records 
is the report of 1986 VA hospitalization that reflects that 
the results of an MMPI showed malingering with gross 
exaggeration.  Obviously, the silence of the record where 
statements of medical history might be expected to indicate a 
correlation of psychiatric manifestations to service, as well 
as the clinical indication of unreliability of the claimant, 
are further indicators that a fair and impartial fact finder 
can not accept as credible the appellant's statements in 
pursuit of a claim for monetary benefits.  

As noted above, credibility is an adjudicative not a medical 
determination, and in this case the veteran is not credible 
in regard to the alleged stressors.  Moreover, once it is 
clear that the appellant is unable to present consistent 
statements with respect to this claim, no weight could be 
attached to any representation as to a subjective element of 
his claim, including many elements of the diagnostic criteria 
for PTSD.  Thus, no medical provider could provide a clear 
diagnosis of PTSD, regardless of whether the diagnostic 
criteria of DSM-IIIR or DSM IV was employed, because to reach 
such a clear diagnosis, the provider would have to make 
credibility findings which are beyond his expertise, or 
presume the credibility of the appellant which is not 
warranted in this case and is a determination within the 
province of adjudicators.  In fact the Board notes that the 
only diagnosis of PTSD, in 1989 for a SSA claim, was 
equivocal and the doctor did not relate the specific 
traumatic incidents that contributed to his diagnosis of 
"post traumatic stress disorder or paranoid schizophrenia."  
Even though Dr. Harrison reported that he leaned more toward 
the PTSD, as most of the veteran's symptomatology related to 
his experiences in Vietnam, none of those alleged experiences 
was set out.  Experiences related to the paranoid 
schizophrenia were reported.  The physician also reported 
that the veteran had a poor remote memory.  

When the veteran was provided VA psychiatric examination in 
December 1995, the he did not provide the examiner with any 
history or details of his Vietnam experience.  The examiner 
found symptoms of frequent auditory hallucinations, 
inappropriate affect, mood swings, and flight of idea.  That 
physician diagnosed schizoaffective disorder, manic type.  
Based on the overall symptomatology, from 1986 to the 
present, and the lack of any verifiable stressors, the Board 
places the greater probative value on the VA psychiatric 
examination in 1995.  The overwhelming weight of the 
probative and credible evidence is against the claim.  Thus, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West).
 
Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO in May 1991 
provided the veteran with a SOC that included a regulation 
based on direct incurrence.  Per the remand in September 1993 
the veteran was advised by the RO, in November 1993, of the 
evidence requirements to support his PTSD claim.  
Subsequently, the RO found in the Supplemental Statement of 
the Case of September 1996 that the veteran's claim failed on 
the merits.  Thereafter, in the Supplemental Statement of the 
Case of February 1998, the RO held that the appellant had not 
met his initial burden of submitting a well-grounded claim.  
The Board does not concur that this claim is not well 
grounded, thus the determination of the Board differs from 
the stance most recently taken by the RO.  The Board finds, 
however, that the RO has effectively ruled in the alternative 
in this matter on both the question of whether the claim is 
well grounded and as to whether the claim may be allowed on 
the merits.  Since the appellant received an appropriate 
regulation, notice of the evidence requirements, and 
comprehensive review with development of the evidence on the 
merits, any error by the RO in holding most recently that the 
claim is not well grounded is harmless and he is not 
prejudiced. Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Meyer v. Brown, 9 Vet. App. 425 (1996).

Finally, should the claimant chose to exercise his right to 
apply to reopen a claim for compensation benefits based upon 
claims for service connection for a psychiatric disorder of 
service origins including PTSD, he is advised that the basis 
for this denial is his complete lack of credibility as to 
evidentiary assertions with respect to such a claim.  Thus, 
his first objective in attempting to reopen would be to 
restore his credibility.  It is difficult for the Board to 
conceive of any role for medical evidence in such an effort 
as credibility is an adjudicative matter.  Moreover, it would 
not be sufficient for the claimant to establish the existence 
of some event in service that a medical provider would deem 
to meet the requirements of a "stressor" for this would 
still leave the appellant facing fundamental problems with 
regard to the lack of credibility of his current evidentiary 
assertions as to his subjective reaction to such an event and 
his current subjective symptoms.  Thus, the task of restoring 
squandered credibility is far easier to describe than to 
accomplish, but it is for any future adjudicator or Board 
Member to determine if he has met this challenge.


Lymphadenitis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Brown, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).   First, there must be competent medical evidence of 
a current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.


Factual Background

Service medical records do not reveal complaints, statements 
of medical history or findings of lymphadenitis, or residuals 
thereof.  

There was no reference to lymphadenitis in private medical 
records from 1985 into 1987, including hospitalization in 
July 1986.  During VA hospitalization in November 1986, 
physical examination showed no lymphadenopathy.  There was no 
mention of lymphadenopathy in his original application for 
disability benefits in November 1986.  

VA outpatient clinic records for 1988 and 1989 do not reflect 
treatment for lymphadenitis.  Physical examination of the 
"lymphs" in November 1988 was negative for adenopathy.  
When the veteran was hospitalized for complaints of auditory 
hallucinations in October and November 1989, tenderness was 
noted upon cervical node palpation, and lymphadenopathy was 
noted in the inguinal area.  There was no diagnosis of 
lymphadenitis in the discharge summary.  

Received in January 1994 were copies of records of private 
medical treatment for the veteran in the 1980's, generally 
for pancreatitis, gastritis, duodenitis, and duodenal ulcer 
disease.  The records were associated with his claim for SSA 
benefits.  Included were some VA records from the late 1980's 
which did not reflect treatment for a chronic lymph disorder.  

Per the June 1997 remand, the veteran was advised by the RO, 
in July 1997, that competent evidence was required to 
establish a nexus between a current disability 
(lymphadenitis) and service as there was no presumption of 
service connection for lymphadenitis and exposure to Agent 
Orange.  No specific evidence in regard to the lymphadenitis 
claim was submitted.

Received in September 1997 were records of private treatment 
by Dr. Kim, from the late 1980's, to 1997, which do not 
reveal a chronic lymph disorder or lymphadenitis.  


Analysis

For the limited purpose of determining whether a claim is 
well grounded, evidentiary assertions must be accepted as 
true.  However, in regard to the veteran's assertions that 
his lymphatitis is related to Agent Orange exposure in 
Vietnam, as a layman, the veteran himself is not shown to 
possess the medical expertise to diagnosis a disorder or to 
determine the etiology of his various medical symptoms or 
their relationship to service.  Thus, his claims of medical 
causation are of no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, there is no presumption as 
to lymphadenitis and exposure to Agent Orange.  38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation ) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2527-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3rd 1039 
(1994).  

The first element of a well-grounded claim is a finding of 
the existence of a current disability, and the third element 
is a finding of a nexus between current disability and 
service.  In this case the appellant has failed to meet his 
burden of submitting a well-grounded claim under elements one 
and three.  First, with respect to the presence of a current 
lymphadenitis, the Board finds no competent medical evidence 
is of record that would establish this first element (medical 
diagnosis of a current disability) of a well grounded claim.  
He was found to have lymphadenopathy in October 1989, with no 
subsequent diagnosis of lymphadenitis, or chronic lymph 
disorder.  Even assuming element one was met, the claim would 
still fail to be well grounded for lack of probative evidence 
as to element three.  The veteran has not presented nor 
alleged the existence of competent medical evidence 
demonstrating a relationship between any chronic lymph 
disorder and service, and he is not shown to posses the 
medical expertise either to make a diagnosis of a current 
disability or to provide a medical opinion as to whether 
there is a causal relationship between any post-service 
disability and service.  See Espiritu.  Accordingly, the 
Board must find that his claim for service connection for 
lymphadenitis is not well grounded.  


ORDER

Service connection for PTSD and lymphadenitis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 



